Title: From George Washington to Egbert Benson, 8 May 1783
From: Washington, George
To: Benson, Egbert


                  
                     
                        Orange Town the 8th of May 1783
                     
                  
                  To Egbert Benson Esqr. Attorney General of the State of New York, William S. Smith Esqr. Lt Colonel in the Service of the United States, and Danl Parker Esqr.
                  Whereas His Excellency Sir Guy Carleton Commander in Chief of the British Troops in the Posts now occupied by His Britannic Majesty contiguous to the Atlantic, did on the 14th April last, write to the Honble R. R. Livingston one of the American Ministers in the Words following, to wit.
                  Sir New York April 14, 1783
                  “As I observe in the 7th Article of the Provisional Treaty it is agreed, after stipulating that, "all Prisoners on both sides shall be set at liberty," “that His Britannic Majesty shall, with all convenient speed, and without causing any destruction, or carrying away any Negroes or other property of the American Inhabitants, withdraw all his Armies, Garrisons, and Fleets from the United States, and from every Port, Place and Harbour within the same &c." and as Embarkations of Persons & property are on the point of being made, I am to request that Congress would be pleased to empower any person or persons on behalf of the United States to be present at New York, and to assist such persons as shall be appointed by me, to inspect and superintend all Embarkations which the Evacuation of this place may require, and that they will be pleased to represent to me every infraction of the Letter or Spirit of the Treaty; that redress may be immediately ordered.”
                  Whereas Congress did, on the 24th of April 1783 refer the said Letter to me, with directions to take such Measures for carrying into effect the several matters therein mentioned as to me should seem expedient: and whereas I have thought it expedient and necessary that Commissioners should be appointed for the purposes: aforesaid and to carry fully into execution the Instructions of Congress "for obtaining the delivery of all Negroes & other property of the Inhabitants of the United States in the possission of the British forces, or any Subjects of or Adherents to His Britannic Majesty."
                  I do therefore, in virtue of the Powers vested in me, as aforesaid hereby nominate, constitute and appoint you the said Egbert Benson, William S. Smith and Daniel Parker Commissioners on behalf of the United States for the purposes before mentioned, and you are to attend particularly to the due execution of that part of the 7th Article of the Provisional Treaty where it is agreed His Britannic Majesty shall withdraw his Armies &c. from the United States "without causing any destruction, or carrying away any Negroes or other property of the American Inhabitants."  And you the aforesaid, Egbert Benson, Willm S. Smith, and Daniel Parker, or any two of you are hereby fully authorized & empowered to be present at New York, and to assist such persons as shall be appointed by the Commander in Chief of the Bristish Forces in New York—to inspect and superintend all Embarkations, which the Evacuation of that place may require, and you are to represent to the Commander in Chief every infraction of the Letter or Spirit of the aforesaid Treaty, to the End that redress may be obtained—furnishing me at the same time with Duplicates of all such representations or communications as may be made by you on the subject; with the Result thereof and making a general Report of your Proceedings at the determination of this Commission.
                  Relying on your patriotism, fidelity, & abilities, I do hereby further authorize & empower you, in transacting the aforesd business, to act in conformity to your own judgements & discretion, in all such matters & things relative thereto, as are not particulerly specified herein—This Commission to continue in force until the Evacuation of New York shall be compleatly effected, unless sooner revoked.  Given under my hand & Seal &c.
                  
               